DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of Provisional application No. 62/716,438, filed on Aug. 9, 2018.
Claims 1-18 are pending. 


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a liquid adhesive concentrate, classified in C09J 123/0853.
II. Claims 16-18, drawn to a method of making a liquid adhesive concentrate, classified in C09J 129/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be used to make another and . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Domenick Prosdocimo on 7/19/2021 a provisional election was made to prosecute the invention of Group I claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11, 13 recite amounts in terms of percentages, although it would not be clear what amount is required by the claim. Specifically, no units or basis are 
Claims 2-9, 12, 14-15 are subsumed by this rejection because of their dependence. 
Claim 2 recites in part “…further comprising vinyl-acetate-ethylene in a range from about 10% to about 40%.” It would not be clear if claim 2 requires a vinyl-acetate-ethylene in addition to the PVA stabilized vinyl acetate-ethylene copolymer and the dry polymer, or if the dry polymer is a vinyl acetate-ethylene polymer, or other interpretation. For purposes of examination, broadest reasonable interpretation will be considered to meet the claim. 
Claim 4 recites in part ….the solid content is 80% polyvinyl alcohol-stabilized vinyl acetate copolymer dispersion… and it would not be clear to one skilled in the art if the solids content is 80%, or if the polyvinyl alcohol-stabilized vinyl acetate copolymer is present in an amount of 80%. 
Claims 5-9, 15 contains the trademark/trade name such as NP-40S, 15-S-7 etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe additives in the liquid adhesive concentrate and, accordingly, the identification/description is indefinite.
Claim 10 recites amounts of components that are required in the liquid adhesive formulation that exceed 100%. For instance, the polyvinyl alcohol stabilized vinyl acetate is at least 50% and water is at least 60%, and therefore these two components alone must be present in a minimum amount of at least 110%. It would not be clear to one skilled in the art how the amounts of solid content could exceed 100%. 
Claim 10 recites in part …the solid content comprising …water in a range from about 60% to about 80%. It would not be clear to one skilled in the art how a liquid adhesive formulation can comprise a solid content of water.  
Claims 11-15 are subsumed by this rejection because of their dependence. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the 
Claim 8 recites in part …the dispersant is selected from the group consisting of acrylic acid…methacrylic acid, maleic acid, acrylic acid esters… However, the aforementioned dispersants are not typically used as dispersants per se. Rather, polymer comprising the aforementioned monomers would be typical in adhesive compositions. Hence, it would not be clear if Applicant intended the aforementioned dispersants, or polymers comprising the aforementioned monomers. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Melchin et al. (US 2018/0135242) in view of Alsoryai et al. (US 2016/0298003). 
	Regarding claim 1: Melchin is directed to a liquid adhesive concentrate comprising:
	A solid content, the solid content comprising:
	30-75 wt% of a polyvinyl alcohol stabilized vinyl acetate ethylene copolymer. Specifically, the vinyl acetate copolymer is stabilized by a customary protective colloid of polyvinyl alcohol ([0019]-[0020] [0023] [0031] Melchin). 
	30-75 wt% of a dry polymer of a polyvinyl acetate polymer ([0031] Melchin)
	0.1-5 wt% of an emulsifier is disclosed including non-ionic surfactants as defined in claim 6 of the present invention (equivalent to a surfactant) ([0025]-[0026] Melchin). 
	Customary added substances include, for example, dispersants, wetting agents, biocides, ([0039] Melchin). 

Alsoryai is directed to a water based adhesive for carpets comprising ethylene vinyl acetate having excellent tensile strength ([0020] Alsoryai). The composition comprises a defoamer in an amount of 0.01 to 0.10 wt% (see claim 1 of Alsoryai). One skilled in the art would have been motivated to have included a defoamer in the composition in Melchin since Melchin discloses customary additives can be included, and Alsoryai exemplifies specific customary additives used in carpet backing water based formulations comprising ethylene vinyl acetate. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have included a defoamer in the composition of Melchin. 
	With respect to the amounts of defoamer, biocide, and dispersant, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144(II)(A). 
	In the present case, claim 1 recites amounts in terms of “%”, although no units or basis is provided. For instance, a given wt % based on the total weight of the composition is a much different amount than a vol% based on the total solids of the 
	Regarding claim 2: The composition comprises 30-75 wt% of vinyl acetate ethylene copolymer. ([0032] Melchin). 
	Regarding claim 3: The solids content is 75-85 wt% ([0041] Melchin). 
	Regarding claim 4: The composition comprises:
30-75 wt% of a polyvinyl alcohol stabilized vinyl acetate ethylene copolymer. Specifically, the vinyl acetate copolymer is stabilized by a customary protective colloid of polyvinyl alcohol ([0019]-[0020] [0023] [0031] Melchin). 
	30-75 wt% of a dry polymer of a polyvinyl acetate polymer ([0031] Melchin).
With respect to the amounts of defoamer, biocide, and dispersant, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144(II)(A). 

	Regarding claim 5: The dry polymer of ethylene acetate can include acrylic monomers ([0014] Melchin) (equivalent to an acrylic). 
	Regarding claim 6: Non-ionic surfactants are disclosed ([0025] Melchin). 
	Regarding claim 9: Defoamer BYK-039 is specifically mentioned by Alsoryai. (see claim 1 of Alsoryai). 
	Regarding claim 10: Melchin is directed to a liquid adhesive formulation comprising:
	A solids content is 75-85 wt% ([0041] Melchin), the solid content comprising:
	30-75 wt% of a polyvinyl alcohol stabilized vinyl acetate ethylene copolymer. Specifically, the vinyl acetate copolymer is stabilized by a customary protective colloid of polyvinyl alcohol ([0019]-[0020] [0023] [0031] Melchin). 
	30-75 wt% of a dry polymer of a polyvinyl acetate polymer ([0031] Melchin)

	Customary added substances include dispersants, and biocides ([0039] Melchin). Water is also added. 
	Melchin doesn’t mention a defoamer in a range from about 0.1% to about 0.5%.
Alsoryai is directed to a water based adhesive for carpets comprising ethylene vinyl acetate having excellent tensile strength ([0020] Alsoryai). The composition comprises a defoamer in an amount of 0.01 to 0.10 wt% (see claim 1 of Alsoryai). One skilled in the art would have been motivated to have included a defoamer in the composition in Melchin since Melchin discloses customary additives can be included, and Alsoryai exemplifies specific customary additives used in carpet backing water based formulations comprising ethylene vinyl acetate. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have included a defoamer in the composition of Melchin. 
	With respect to the amounts of defoamer, biocide, and dispersant, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144(II)(A). 
	In the present case, claim 10 recites amounts in terms of “%”, although no units or basis is provided. For instance, a given wt % based on the total weight of the composition is a much different amount than a vol% based on the total solids of the adhesive concentrate. Given that claim 1 encompasses a wide range of amounts depending on broadest reasonable interpretation, any amount would be considered to be within the scope of claim 1. Therefore, in light of the case law above and the broad amounts recited in claim 1, one skilled in the art could have easily arrived at the claimed amounts of biocide, dispersant, and defoamer. 
	Regarding claim 11: The solids content includes an amount of 30-75 wt%. Given that there are no units recited in claim 11, the solids content of Melchin clearly arrives at the claimed amount given the broadest reasonable interpretation of claim 11. 
	Regarding claim 12: The solids content includes an amount of 30-75 wt%. Therefore it follows a ratio of water to solids content includes that recited in claim 12. For instance, a solids content of 50 wt% results in a water to solids ratio of 1:1. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 13: The solids content includes an amount of 30-75 wt% based on the weight of the composition. However, claim 13 recites amounts in terms of “%”, although no units or basis is provided. For instance, a given wt % based on the total weight of the composition is a much different amount than a vol% based on the total solids of the adhesive concentrate. Given that claim 1 encompasses a wide range of amounts depending on broadest reasonable interpretation, any amount would be considered to be within the scope of claim 13. Therefore, one skilled in the art could have easily arrived at the claimed amounts of solids content and water. 
Regarding claims 14-15: While a thickener is not mentioned by the combination of Melchin and Alsoryai, claim 10 recites a defoamer or a thickener in the alternative. Therefore, claim 14 is met by the combination of Melchin and Alsoryai since a defoamer is disclosed. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Melchin and Alsoryai as applied to claim 1 above, and further in view of Gandhi et al. (US 2015/0230457). 
	Regarding claim 7: Suitable biocides include isothiazolinones ([0039] Melchin), although a specific biocide is not mentioned. 
. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melchin and Alsoryai as applied to claim 1 above, and further in view of the Product Information Sheet for Coadis 173.
Regarding claim 8: A dispersant is disclosed at [0039] of Melchin, although a specific dispersant is not mentioned.
The product information sheet for Coadis 173 it is a versatile polyacrylate dispersing agent. One skilled in the art would have been motivated to have selected Coadis 173 as the dispersing agent of choice in Melchin since is compatible with a wide range of binders including vinyl acrylic and especially water based formulations. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768